The plaintiff proved title to the slave, and the question was as to the conversion by the defendant.
The plaintiff proved by a witness (Turner), a confession made by the defendant in a conversation with a runaway slave named Jack, sufficient to authorize a jury to find that a conversion had been made by the defendant. The credit of Turner was attacked, and to prop and support him the plaintiff introduced several witnesses. The testimony of these witnesses was objected to by the defendant, as being irrelevant and improper, but it was admitted by the Court. The witnesses on each side had been separated on the day that they were examined; at 9 o'clock on the evening of that day, both parties stated to the Court that their testimony was closed; the Court then adjourned until the next day, when a witness by the name of McDaniel, who had been introduced by the defendant on the preceding day, made application to the Court to explain his testimony, stating that improper inferences had been drawn from it, and he was afraid it was misunderstood. This application was made before any remarks had been made on his testimony *Page 198 
by counsel; the Court refused to hear him. The defendant had, on the day of the examination of the witnesses, offered to read a deposition of the witness, Turner, which had been taken debene esse for the purpose of discrediting him, by showing variances between that and his present statements. The Court said it might be read; but the defendant proposed to read such parts only, as would be legally competent, if offered by the plaintiff in chief. The Court refused to let it be read in that manner, and stated that if part was read the whole must be read. After this opinion was given by the Court, the defendant's counsel declined reading it altogether. The plaintiff (241) offered to read the deposition of Betsey Brazier, which had been taken de bene esse, after legal notice had been given and the defendant had cross-examined. To lay a foundation for reading the deposition, he proved by the brother of the witness that he had seen her the day before he set out to Court, that she was very far advanced in pregnancy, and at the time he was speaking, he supposed it probable that she had just been delivered. The defendant objected to the reading of the deposition, but the Court permitted it to be read. There was a verdict for the plaintiff; the defendant moved for a new trial, 1st, because the Court had permitted the plaintiff to introduce improper evidence; 2dly, because the Court rejected proper and legal evidence. The motion was overruled, and judgment rendered for the plaintiff, from which the defendant appealed.
After the credit of the witness, Turner, was attacked, it became material and necessary for the plaintiff to show that there was an intimacy between the defendant and the runaway slave Jack, about the time deposed to by Turner, in order that the jury might draw the inference that such a conversation had taken place as that stated by Turner. For this purpose the witnesses Bradshaw, Jones, Watts and Thomas were introduced. I think Bradshaw's evidence was admissible for the purpose of introducing and explaining the conduct and behaviour of the defendant, when the charge was made that he had carried off Barton's slave, and also for the purpose of proving his answer on that occasion. (1 Stark. 50.)
The testimony of Jones offered to show that the defendant used just such language as might be expected of a man who *Page 199 
was harboring a runaway. The words spoken and manner of speaking them to Jones by the defendant, was a circumstance which the plaintiff might link with the other circumstances to show an intimacy between Jack and the defendant.     (242)
Watts proved that the defendant admitted that he had purchased Jack, for the price of $200, in January, 1829. His evidence went to support Turner, who had deposed that in the conversation which he overheard with Jack and the defendant, the latter said he would buy him out of the woods.
The evidence of Thomas was material to show an intimacy between Jack and the defendant. The night the party went to apprehend Jack, the defendant left the party and again rejoined them, when he told the company that he had seen Jack, and that they had agreed to meet at the school house, where he had promised to pay him some money. At 10 o'clock the defendant, Thomas and Jack came to the school house, when after some management, Jack was arrested by the rest of the company. I think this evidence was in point to prove an intimacy.
2dly. The refusal by the Court to permit McDaniel to be re-examined, was no ground for a new trial. It was discretionary in the Court to permit it or not, and the defendant's counsel now abandons this point in his case.
3dly. Did the Court err in refusing to let the deposition which Turner had given, be read in the manner requested by the defendant's counsel? The deposition was no evidence as to the main question in the cause, viz.: the conversion of the property, because Turner was there to testify orally, nor could the plaintiff have read that part of it in chief, if Turner had not been present, which relates to what the slave Jack informed the witness the defendant had done. But when the defendant offered it as a written declaration made by the witness upon the same subject matter, for the limited purpose of impeaching the witness, by showing a material variance between the written deposition and his evidence given on the trial; then all the writing, which would have had a tendency to show that the witness was consistent or inconsistent, should have been read and not parts of it. The deposition has been sent up as a part of the case; it appears that Turner was consistent as to the time he first saw Jack, and the conversation he then        (243) had with him; he is consistent as to the time that he, Stewart and Bradshaw went to the out house of the defendant, and the conversation that then took place between Jack and the defendant. The only apparent inconsistency in the two statements, is in the inducement which prompted him *Page 200 
to go at the time he did to the out house of the defendant. In his statement before the Court, he said that it was from information imparted to him when he first saw Jack (viz. September, 1827), he was induced to go with Stewart and Bradshaw a certain night in December, 1827, to the house of the defendant, to observe an interview between him and Jack.
In his deposition (which was taken when he was very sick), he stated that he saw Jack in the fall of the year 1827; that he was then a runaway; that he made certain disclosures to him, relative to the conduct of the defendant, in sending away the slave of the plaintiff, and said that a negro by the name of Joe, could give information, which would detect the defendant at any time. Turner tells Bradshaw and Stewart what he had learned, and it was agreed between them, that they would find out if there was any truth in the account given by Jack. After they had formed that determination, Stewart told the witness, that Thompson's Larry had informed said Stewart, that the defendant and Jack could be caught at night, at a little outhouse in the defendant's field; that in consequence of this information from Thompson's negro, they then agreed to go to said house at the time specified, and did go. When they got there, he saw and heard, what he had related in Court. It must be remembered, that the deposition of the witness was taken when he was very sick, and, in the nature of things, it cannot be expected, that the same degree of accuracy as to collateral circumstances, will be observed, as when the witness was in full health, and in the full possession of his mental faculties. The information which the witness got from Stewart (as stated in the deposition), was the immediate cause of his going to the out-house of the defendant, at the time he (244) did. Yet from reading that deposition, it appears to me very certain, that the mediate cause was what Jack had disclosed to him in 1827. I think, all the deposition was pertinent to the ascertainment of the limited fact, whether Turner had made a material variance in his different statements of the same case, or not. The defendant, therefore, had no right to read a part only.
The plaintiff offered to read the deposition of Betsey Brazier. It had been taken de bene esse and to lay a foundation for reading it, he proved by her brother that he saw her the day before he set out to Court — that she was far advanced in pregnancy, and at the time he was speaking, he supposed it probable that she had been delivered. The reading of the deposition was objected to, but admitted by the Court. Was there any error in this? The defendant contends that the cause *Page 201 
shown would have been very good for a continuance of the suit; but it was not sufficient to authorize the reading of the deposition. The Act of 1777 declares, that where the witness shall be under the necessity of leaving the State, before such cause is to be tried, or before the cause is at issue, the deposition may be taken and received as legal evidence. The Act of 1803 authorizes the depositions of witnesses, who are in a dangerous state of health, or about to leave the State, to be taken and received as legal evidence. The object of these acts, was both to expedite and insure the correct administration of justice. The reception of the deposition in evidence was in conformity to the general practice, and is certainly within the spirit of the Act of 1803. I perceive no grounds for a new trial, on any of the points taken by the defendant.
PER CURIAM.                                          Judgment affirmed.
Cited: Featherston v. Wilson, 123 N.C. 627.
(245)